Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of co-pending Application No. 16/725,470 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely method claim equivalents to the co-pending apparatus claims, and broader in scope than the co-pending application claims.  Claim 1 directly corresponds to claim 1 of the co-pending application.  Claims 2, 3 directly correspond to claims 1, 2 of the co-pending application, respectively.  Claims 4-5 directly correspond to claim 3 of the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 7 recites “wherein based on the pressure detected, a variable stimulation of the aorta and/or pulmonary artery is executed”.  This claim is broad enough to be interpreted in two ways, where a variable stimulation of the aorta is executed, or a variable stimulation of the pulmonary artery is executed.  If the latter, the claim is indefinite as claim 1, which claim 7 depends, does not comprise any components for executing a variable stimulation of the pulmonary artery.  This specific limitation is recited in claim 2, which is not depended on by claim 7.
Claim 10 recites, “inserting a first end of a sleeve body around an aorta and pulmonary trunk” but later states “the sleeve body encircles the aorta and/or the pulmonary artery” (emphasis added).  A disconnect exists between the two limitations where the first limitation requires both the aorta and pulmonary trunk and the second limitation is broader in scope and only requires one or the other.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Shiose et al. (US PG Pub 2012/0330092).
Regarding claims 1, 4, Shiose et al. discloses a method, comprising: positioning at least one aortic electrode 44 in or near the aorta (fig. 7); and using the at least one aortic electrode, to deliver stimulation to the aorta to decrease aortic after load ([0066]).
Regarding claims 2, 5, Shiose et al. discloses positioning at least a pulmonary artery electrode 76 in or near the pulmonary artery (fig. 8) and using the at least one pulmonary artery electrode to deliver stimulation to the pulmonary artery to decrease pulmonary artery after load ([0066]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiose et al. (US PG Pub 2012/0330092) in view of Stack et al. (US PG Pub 2010/0023088).
Regarding claim 3, Shiose et al. does not expressly disclose the electrical stimulation is delivered to one or more baroreceptors.  Stack et al. teaches it is known in the art to stimulate baroreceptors of the aortic arch, as the aortic baroreceptors help regulate systemic/peripheral blood pressure, and provide blood pressure control in the treatment of hypertension or congestive heart failure ([0072]).  Given Shiose et al. is also concerned with treatment of heart failure ([0052]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to turn to the teachings of Stack et al. and to modify Shiose et al. to target baroreceptor stimulation in order to help regulate systemic/peripheral blood pressure in the treatment of heart failure.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiose et al. (US PG Pub 2012/0330092) in view of Stein (US PG Pub 2010/0174336).
Regarding claims 6-7, Shiose et al. does not expressly disclose one or more strain gauges configured to measure the aortic and/or pulmonary artery pressure; wherein based on the pressure detected, a variable stimulation of the aorta and/or pulmonary artery is executed.  Stein teaches it is known in the art to use strain gauges to measure pressure ([0029]) in locations of the heart such as the pulmonary artery ([0030]) and to vary the stimulation based on the detected pressure ([0031]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiose et al. to include the strain gauge measurement of pressure and the dependency of the measurement in relation to delivering stimulation as taught by Stein in order to better monitor the cardiac needs of a patient and deliver stimulation accordingly.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hegde et al. (US PG Pub 2004/0230090) in view of Podmore et al. (US PG Pub 2007/0299496).
Regarding claim 10, Hegde et al. discloses a method for placing an electrode sleeve array comprising a sleeve body having a first end and a second end, and two or more electrodes, into a patient, comprising: affixing the first end of the sleeve body 1700 to a second end of the sleeve body with a fastener 1730, such that the sleeve body encircles the aorta and/or the pulmonary artery ([0215]; figs. 37a-b).    Hegde et al. does not expressly disclose inserting a first end of the sleeve body around an aorta and pulmonary trunk through a transverse pericardial sinus.  Podmore et al. teaches it is known in the art to access the heart around the aorta and pulmonary trunk (fig. 7-8) via the transverse pericardial sinus ([0050]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hegde et al. and try accessing the aorta and pulmonary artery via the transverse pericardial sinus as taught by Podmore et al. as it is a known access point in the art for implanting components.

Allowable Subject Matter
Claims 8-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA S LEE/Primary Examiner, Art Unit 3792